DETAILED ACTION

Status of Claims
This action is in reply to the amendment and response filing of December 13, 2021. Claims 1, 5-6, 9, 15, and 19 were amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
Claim interpretation: The claim interpretation of claim 9 is withdrawn due to amendments.
Claim interpretation (112f): The claim interpretation (112f) of claim 6 is withdrawn due to amendments.
112(b) rejection: The 112(b) rejection of claim 6 is withdrawn due to amendments.
101 rejection: Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues (pp. 9-11) that the additional elements in the independent (and dependent) claims (see sections 11 and 15 in below rejection) amount to transmission of “data to multiple other servers systems” which is a solution to a technical problem of “settling account” as such renders the claims as including eligible subject matter and not an abstract idea. The Examiner disagrees. The additional elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to ‐ see MPEP 2106.05(f). Furthermore, transmission to multiple servers to settle an account is merely generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). As such, the additional elements to not integrate the abstract idea into a practical application.
The Applicant further argues (p. 12) that claimed features improves security and efficiency in analysis. The Examiner disagrees. The alleged security improvements and efficiency improvements (not claimed) are mere instructions to apply an exception as they result in mere data analysis and not improvement to technology – see MPEP 2016.05(f)(2)(i, ii, v).
The Applicant further argues (p. 13) that the limitations cited in independent claims resemble those of the Example 35’s claims 2 and 3 in that example 35 as such subject matter eligible. The analysis in example 35 for claim 2 recites “a bank card, a processor comparing data, generating a random code and transmitting it to the customer’s mobile communication device, and the processor reading an image that was generated by the customer’s mobile communication device in response to receipt of the random code, where the image includes encrypted code data. The encrypted code data from the image is then used by the processor to verify the customer’s identity by decrypting the code data and analyzing the decrypted code data” claimed limitations that rise above mere instructions to apply an exception on a computer or generally linking the use of the judicial exception to a particular technological environment. Unlike the Applicant’s limitations in the independent claims the limitations cited in Example 35 in combination improve/utilize number of technologies such as imaging, smart card, 
The Applicant also states that the Examiner does not provide Berkheimer evidence that the additional elements amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  The previous rejection specifically cited the Applicant’s own specification as filed ¶ [0057] as the “one or more processors” in previous and current rejection as the Berkheimer evidence of mere instructions to implement an abstract idea on a computer or merely using a computer as tool to perform the abstract idea.
As such, the 101 rejection is maintained.
103 rejection: Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the amended claims overcome the art cited in the previous office action. Applicant’s arguments are moot in light of amendments that necessitate updated search and reconsideration.
As such, an updated 103 rejection is provided below that addresses the amended claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-18 are directed to an apparatus, claims 19-20 are directed to a process.

Claims 1 and 19 are directed to the abstract idea of financial transaction processing which is grouped under commercial or legal interactions subgrouping of “organizing human activity” in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 19 recite “receiving, …, an input that requests conducting a financial transaction with respect to a financial account of a first user that is provided by a first financial institution”, “adjusting, …, a first electronic ledger and a second electronic ledger to conduct the financial transaction”, “transmitting data describing the first electronic ledger”, “transmitting, …, data describing the second electronic ledger”, “funds associated with the financial transaction are transferred …”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “at least one 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction processing using computer technology (e.g.: at least one processor, see specification as filed ¶ [0057]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (see MPEP 2106.05(I)(A)(f), (h)).

Hence, claims 1 and 19 are not patent eligible.

As per dependent claims 3-8, 10-12, and 14-16, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent 

As per dependent claims 2, 9, 13, 17, 18, and 20, the dependent claims recite the additional elements of “a financial institution server system”, “a platform application”, “a display windows of the platform application”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, merely uses a computer as a tool to perform an abstract idea, or are mere insignificant extra-solution activity when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05(I)(A)(f), (g) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, merely uses a computer as a tool to perform the abstract idea, or are mere insignificant extra-solution activity. (See MPEP 2106.05(I)(A)(f), (g) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f), (g) & (h)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 13, 16-18 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claim 2, 13, 16-18 and 20 recites the limitation "financial institution server system". It is unclear whether the limitation “financial institution server system” is the “first financial institution server system” or the “second financial institution server system” of the independent claims 1 and 19.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180005323 A1 (Grassadonia 1) in view of US 20190034888 A1 (Grassadonia 2).

As per claims 1 and 19, Grassadonia 1 teaches, 
at least one processor (¶ [0123]-[0124]),
at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (¶ [0123]-[0125]),
receiving, at a user computing device (FIG. 1, item 101), an input that requests conducting a financial transaction (¶ [0039] “payment authorization request”) with respect to a financial account of a first user that is provided by a financial institution (¶ [0028], ¶ [0039] “an account corresponding to the payment card”),
wherein the first financial institution comprises a first financial server system (¶ [0038] “System of record server 105 can be hosted by a bank 116”), and wherein the input is associated with a platform account of the first user (¶ [0039]),
adjusting, at a platform server system (FIG. 1, item 104) that is controlled by an entity that is different and distinct from the first financial institution (FIG. 1, item 116, ¶ [0037]), a first electronic ledger and a second electronic ledger to conduct the financial transaction (¶ [0057] “various ledgers”),
transmitting, from the platform server system to the first financial institution, data describing the first electronic ledger (¶ [0054]).


wherein the platform account of the first user is associated with the platform server system (FIG. 1A, item 104, 108, ¶ [0037]), wherein the second electronic ledger is associated with a different platform account of a second user (FIG. 1A, item 102, ¶ [0075] “cryptocurrency ledger 207 for the merchant”, FIG. 2, items 207, 208, ¶ [0072] “merchant fiat currency ledger”), wherein the second user is associated with the financial transaction (¶ [0051] “a transaction with another user (… merchant)”).
transmitting, from the platform server system to a second financial institution server system associated with the second user, data describing the second electronic ledger (FIG. 4B, item 334, ¶ [0088]),
wherein in response to at least one of transmitting the data describing the first electronic ledger or transmitting the data describing the second electronic ledger (¶ [0088], funds associated with the financial transaction are transferred from the first financial institution to a second financial institution associated with the second user based on at least one of the data describing the first electronic ledger or the data describing the second electronic ledger (FIG. 4B, item 334, ¶ [0088])),
wherein the platform server system is controlled by the entity (FIG. 1, item 108, ¶ [0088]), wherein the entity is different and distinct from the second financial institution (FIG. 1B, items 108, 140, 145, ¶ [0038] “a card payment network”, ¶ [0039] “cryptocurrency network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Grassadonia 2 in Grassadonia 1 since the claimed invention is merely a combination of old elements, and 

As per claims 2 and 20, combination Grassadonia 1 and Grassadonia 2 teach all the limitations of claims 1 and 19. Grassadonia 1 also teaches, 
wherein transmitting the data describing the electronic ledger from the platform server system to the financial institution comprises (¶ [0054])
transmitting the data describing the electronic ledger to a financial institution server system that is distinct from the platform server system (FIG. 1, item 116, ¶ [0037], [0054]).

As per claim 3, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. Grassadonia 1 also teaches, 
wherein the operations further comprise, before transmitting the data describing the electronic ledger from the platform server system to the financial institution (FIG. 4, items 407, 413, 415, ¶ [0059]), 
transmitting, from the platform server system to the financial institution, an authorization request for the financial transaction (¶ [0039], [0041]).

As per claim 4, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. Grassadonia 1 also teaches, 
wherein the operations further comprise, before transmitting the data describing the electronic ledger from the platform server system to the financial institution (FIG. 4, items 407, 413, 415, ¶ [0059]), 
receiving, at the platform server system (FIG. 1, item 104), the authorization request for the financial transaction (¶ [0059]).

As per claim 9, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. Grassadonia 1 also teaches, 
a platform application (¶ [0028] “The client application can present information to the user”), and wherein the operations further comprise (¶ [0125]),
providing, for display by the user computing device in a display window of the platform application, data describing the financial transaction (FIG. 5, ¶ [0060]).

As per claim 18, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. Grassadonia 1 also teaches 
wherein the operations further comprise (¶ [0125]),
receiving, at the user computing device, an input that requests creating the financial account at the financial institution server system (¶ [0046]), 
transmitting, to the financial institution server system, a request for creating the financial account at the financial institution server system (¶ [0046]).


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia 1 in view of Grassadonia 2 in view of US 20200167773 A1 (Cervenka).

As per claim 5, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. 
Grassadonia 1 does not explicitly teach, however, Cervenka teaches, 
wherein the data describing the electronic ledger comprises a confidence score with respect to the financial transaction requested by the user input (¶ [0108] “the ledger manager may check to see if the transaction has an acceptable KYC payment transaction risk score, as assigned by either Bank A or the ledger manager”, ¶ [0090] “This would be particularly useful for compliance requirements, such as for measures associated with Know Your Customer (KYC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Cervenka in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because scoring a transaction improves transaction security by evaluating properties associated with the transaction to quantify the security risk.

As per claim 6, combination of Grassadonia 1 and Grassadonia 2 and Cervenka teach all the limlitations of claims 1 and 5. Cervenka also teaches, 
a machine-learned transaction analysis model configured to (¶ [0142] “the blockchain model”),
receive one or more of transaction data describing the financial transaction and user data describing the user (¶ [0125] “The main ledger manager may also determine if the transaction is within transaction size limits that have been established at the global level (e.g., by consulting main ledger 400), at the originating country level (e.g., by consulting ledger 410), at the receiving country level (e.g., by consulting ledger 420), by the payor user (e.g., by consulting Bank D's rules established with ledger 410), or by the receiving user (e.g., by consulting Bank F's rules established with ledger 420)”), and 
in response to receipt of one or more of the transaction data or the user data (¶ [0125]), output the confidence score with respect to the financial transaction (¶ [0125] “the main ledger manager may check to see if the transaction has an acceptable KYC payment transaction risk score, as assigned by either Bank D or the main ledger manager.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Cervenka in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because scoring a transaction improves 

As per claim 7, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. 
Grassadonia 1 does not explicitly teach, however, Cervenka teaches, 
wherein the operations further comprise, before adjusting the electronic ledger (¶ [0124] “the main ledger manager may communicate with ledger 412 to determine”),
comparing a fund balance described by the financial account to a fund amount described by the financial transaction (¶ [0124] “the main ledger manager may communicate with ledger 412 to determine if Bank D has a sufficient balance in pool account 410 in order to perform the transfer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Cervenka in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because scoring a transaction improves transaction security by evaluating properties associated with the transaction to quantify the security risk.

As per claim 8, combination of Grassadonia 1 and Grassadonia 2 and Cervenka teach all the limitations of claims 1 and 7. 
Grassadonia 1 does not explicitly teach, however, Cervenka teaches, 
wherein comparing the fund balance described by the financial account to the fund amount described by the financial transaction comprises (¶ [0124]),
verifying that the fund balance described by the financial account is greater than or equal to the fund amount described by the financial transaction (¶ [0124] “determine if Bank D has a sufficient balance in pool account 410 in order to perform the transfer. In this case, Bank D has $2.2 M in pool account 410, which is sufficient to cover the $2.0 M transfer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Cervenka in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because scoring a transaction improves transaction security by evaluating properties associated with the transaction to quantify the security risk.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia 1 in view of Grassadonia 2 in view of US 20190026730 A1 (Moy).

As per claim 10, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. 
Grassadonia 1 does not explicitly teach, however, Moy teaches, 
wherein the financial transaction describes a peer-to- peer transaction between the user and another user, and wherein adjusting the electronic ledger to conduct the financial transaction comprises at least one of adjusting or creating a ledger entry that describes the peer-to-peer transaction (¶ [0004] “a method for conducting a distributed ledger-based peer to peer transaction may include … writing the settled transaction to the distributed ledger”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Moy in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because peer to peer transaction management improves transaction management by providing a capability to do a direct transaction between two parties.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia 1 in view of Grassadonia 2 in view of US 10621561 B1 (Brock).

As per claim 11, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. 
Grasskonia 1 does not explicitly teach, however, Brock teaches, 
wherein the financial transaction describes a merchant transaction between the user and a merchant, and wherein adjusting the electronic ledger to conduct the financial transaction comprises at least one of adjusting or creating a ledger entry that describes the merchant transaction (col. 16, lines 41-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Brock in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because merchant transaction management improves transaction security by providing ledger based tracking of the transaction.

As per claim 12, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. 
Grassdonia 1 does not explicitly teach, however, Brock teaches, 
wherein the financial transaction describes a physical currency interaction comprising at least one of depositing or withdrawing physical currency with respect to the financial account (col. 16, lines 41-52).
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia 1 in view of Grassadonia 2 in view of US 20100114774 A1 (Linaman)

As per claim 13, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. Grassadonia 1 also teaches 
wherein the operations further comprise (¶ [0125]).

Grassadonia 1 does not explicitly teach, however, Linaman teaches, 
receiving a chargeback request that identifies a suspect transaction (FIG. 2, item 20, ¶ [0018])
in response to receiving the chargeback request, transmit, from the platform server system to the financial institution server system, data that describes the electronic ledger with respect to the suspect transaction (¶ [0023]-[0024]).


As per claim 14, combination of Grassadonia 1 and Grassadonia 2 and Linaman teach all the limitations of claims 1 and 13. 
Grassadonia 1 does not explicitly teach, however, Linaman teaches, 
wherein the data that describes the electronic ledger with respect to the suspect transaction describes at least one of: an amount of the suspect transaction (¶ [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Linaman in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because chargeback management improves transaction security by providing ledger based tracking of the chargebacks.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia 1 in view of Grassadonia 2 in view of US 20200134608 A1 (Gluck).

As per claim 15, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. Glassadonia 1 also teaches, 
wherein the operations further comprise (¶ [0125]), before adjusting the electronic ledger (¶ [0124]).

Glassadonia 1 does not explicitly teach, however, Gluck teaches, 
comparing the financial transaction requested by the input with one or more privileges settings for the user set by the user or by another user (¶ [0063]),
determining that the financial transaction is permitted based on the comparison of the financial transaction with the one or more privileges settings for the user (¶ [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Gluck in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because privilege control improves transaction security by restricting access to ledger to privileged entities.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia 1 in view of Grassadonia 2 in view of US 20170032365 A1 (Liberty).

As per claim 16, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. Grassadonia also teaches, 
wherein the operations further comprise (¶ [0125]), before adjusting the electronic ledger (¶ [0124]).

Grassadonia 1 does not explicitly teach, however, Liberty teaches, 
comparing the financial transaction requested by the input with one or more controls set by a financial institution (¶ [0017]),
determining that the financial transaction is permitted based on the comparison of the financial transaction with the one or more controls set by a financial institution (FIG. 3, item 305, 306, 307, ¶ [0048]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Liberty in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because financial institution based control improves transaction security by processing the transaction by the financial institution to prevent fraud.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia 1 in view of Grassadonia 2 in view of US 20200092107 A1 (Cole).

As per claim 17, combination of Grassadonia 1 and Grassadonia 2 teach all the limitations of claim 1. Grassadonia also teaches, 
wherein the operations further comprise (¶ [0125]).

Grassadonia 1 does not explicitly teach, however, Cole teaches,  
receiving, at the user computing device, user information (¶ [0134]) ,
transmitting, to the financial institution server system, data describing the user information (¶ [0134])
verifying, at the financial institution server system, an identity of the user based on the user information (¶ [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Liberty in Grassadonia 1 since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because financial institution based identity verification improves transaction security by processing the identity of the party to the transaction through the financial institution to prevent fraud.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692